In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 20‐2803
MICHELLE JAUQUET, individually
and as legal guardian of “Student A,”
her minor child,
                                                 Plaintiﬀ‐Appellant,

                                v.

GREEN BAY AREA CATHOLIC EDUCATION, INC.,
                                     Defendant‐Appellee.
                    ____________________

        Appeal from the United States District Court for the
                   Eastern District of Wisconsin.
         No. 1:20‐cv‐00647 — William C. Griesbach, Judge.
                    ____________________

     ARGUED FEBRUARY 12, 2021 — DECIDED MAY 7, 2021
                 ____________________

   Before RIPPLE, HAMILTON, and ST. EVE, Circuit Judges.
   ST. EVE, Circuit Judge. Before the arrival of the COVID‐19
pandemic in the spring of 2020, Plaintiﬀ Michelle Jauquet’s
daughter, “Student A,” was already experiencing an exceed‐
ingly diﬃcult eighth grade year at Notre Dame of De Pere
Catholic Middle School in Wisconsin. One of her classmates,
“Student B,” repeatedly and inappropriately targeted Student
2                                                            No. 20‐2803

A with sexually suggestive harassment beginning in the fall
of 2019 and continuing into the spring of 2020. As a result of
this bullying, Jauquet brought this suit on behalf of herself
and her daughter, alleging Title IX violations by the operator
of the students’ school, Defendant Green Bay Area Catholic
Education, Inc. (“GRACE”), as well as breach of contract and
negligence claims under Wisconsin state law. The district
court dismissed Plaintiﬀs’ Title IX claim with prejudice for
failing to state a claim and declined to continue exercising
supplemental jurisdiction over the state law claims. This ap‐
peal followed.
   For the reasons explained below, we aﬃrm the district
court’s dismissal order.
                            I. Background
    Over the course of several months between 2019 and 2020,
Student B subjected Student A to vile and oﬀensive bullying,
both in school and online. As described in the complaint, Stu‐
dent B began harassing Student A on a weekend school trip
in September 2019. During that trip, Student B repeatedly
called Student A a “slut” and a “skinny bitch” and encour‐
aged other classmates to do the same. On other occasions, Stu‐
dent B ridiculed Student A for her weight and appearance, in‐
cluding by telling other classmates in a group chat on Snap‐
chat (an app known for its ability to send disappearing mes‐
sages1) that Student A “would be hot” if she “weren’t 50
pounds.”



    1See United States v. Kushmaul, 984 F.3d 1359, 1361 n.3 (11th Cir. 2021)
(“Snapchat is a camera application for smartphones that allows users to,
among other things, send disappearing images to other Snapchat users.”)
No. 20‐2803                                                           3

   Student A and her mother did not initially report this har‐
assment to school oﬃcials, as Student A feared retaliation
from Student B and his friends. Jauquet, however, requested
a meeting with the school principal, Molly Mares, when Jau‐
quet discovered sexually suggestive and vulgar posts on Stu‐
dent B’s Instagram account, another social networking ser‐
vice.2 Though these particular posts were not targeted at her
daughter, Jauquet was concerned by the graphic nature of the
posts. Jauquet also learned that Student B had texted a picture
exposing his naked genitalia to a female student at another
school; the photo made its way back to students at Notre
Dame, who then widely shared the picture. When Jauquet
met with Mares in December 2019, Mares agreed that the
posts and shared images were unacceptable.
    After Jauquet’s meeting with Mares, Student B escalated
his cruel and vicious campaign against Student A. Days be‐
fore their winter vacation, Student B told his classmates that
they should “buy [Student A] a rope and teach her to use it,”
insinuating that the girl should hang herself. These comments
caused Student A to experience “serious emotional distress”
and she emailed her mother in the middle of the school day
for help. Mares met with Jauquet and Student B’s parents that
same day. The complaint alleges that Mares “coached” Stu‐
dent B into giving a “rote” apology to Student A. Mares also
suspended Student B for three days, which fell on the final
three days before winter vacation.



(citing Create a Snap, Snapchat, https://support.snapchat.com/en‐
US/a/capture‐a‐snap).
   2   Dancel v. Groupon, Inc., 949 F.3d 999, 1002 (7th Cir. 2019).
4                                                  No. 20‐2803

    Unsatisfied with the lack of “any protective or restorative
measures or other victim services” for Student A, Jauquet met
with the President of GRACE, Kim Desotell, and the school’s
police liaison the next day. When the police liaison denied
that she had jurisdiction over the matter, Jauquet filed a com‐
plaint with the Brown County Sheriﬀ’s Oﬃce, and the Sher‐
iﬀ’s Oﬃce issued a juvenile citation to Student B.
   Frustrated by what Student A’s family saw as an inade‐
quate response from Notre Dame and GRACE, Student A’s
grandfather sent multiple emails to school and diocese lead‐
ership about the situation. Jauquet also threatened to pull Stu‐
dent A and her sister from the school. Desotell responded by
forwarding the necessary transfer paperwork to Jauquet.
    Ultimately, Student A and her sister remained at Notre
Dame, and their mother continued to press Desotell to take
stronger measures to protect her daughter from bullying at
the school. In response, Desotell sent an email to all eighth‐
grade boys explaining that the school would not tolerate bul‐
lying. Desotell further oﬀered to move Student A’s seat away
from Student B’s. Desotell maintained that GRACE had not
oﬀered victim services to Student A, because Student A did
not appear to need them—she had said that she was doing
“okay for now” during a meeting. So at Jauquet’s urging, Des‐
otell met with Student A again, which the complaint acknowl‐
edges was “helpful” to some degree. The complaint also al‐
leges, however, that Desotell used the meeting to criticize the
Jauquet family and Ms. Jauquet in particular for “coach[ing]
her daughter to be more emotional.”
   Beyond the allegations about the interactions between Stu‐
dent A and Student B, the complaint also explains that this
bullying was part of a pattern of behavior for Student B. Two
No. 20‐2803                                                    5

years prior, Student B had bullied another male student using
anti‐LGBTQ slurs. In another example, Student B referred to
a student suﬀering from cancer as “the hunchback of Notre
Dame.”
    The complaint also describes school policies and practices
that Plaintiﬀs believe foster a “boys will be boys” atmosphere
at the school. The complaint accuses GRACE of “cultural tol‐
erance of improper and in some cases illegal male sexual be‐
havior under the traditional mantra ‘boys will be boys.’” The
complaint suggests the school imposes a more restrictive
dress code on girls than boys as evidence of the school accom‐
modating “rape culture” whereby “male students are not ex‐
pected to bear responsibility for controlling sexual arousal or
keeping their sexual behaviors within accepted moral or legal
boundaries.” In addition, the complaint alleges that the school
tolerates both poor academic performance and “obscene, dis‐
respectful, and disruptive behaviors” from boys that it does
not tolerate from girls. This situation “emboldens students
like [Student B] to escalate harassing behaviors, including
sexual ones.”
    The district court dismissed Plaintiﬀs’ Title IX claim find‐
ing that the complaint “fail[ed] to allege the school was delib‐
erately indiﬀerent to the alleged harassment” and that the “al‐
legations [were] too vague and indefinite to state a claim for
sexual discrimination or harassment on the part of the
school.” On appeal, Plaintiﬀs challenge the district court’s dis‐
missal of their complaint for two reasons. First, they argue
that the district court improperly narrowed their claim of di‐
rect discrimination by Notre Dame. Second, they argue that
the district court’s ruling on Plaintiﬀs’ indirect discrimination
claim was contrary to the facts pled in the complaint.
6                                                     No. 20‐2803

                         II. Discussion
    We review a district court’s dismissal of a complaint de
novo, and the decision to dismiss a claim with prejudice for
an abuse of discretion. Haywood v. Massage Envy Franchising,
LLC, 887 F.3d 329, 333, 335 (7th Cir. 2018). The Court may af‐
firm on any ground supported by the record. Id.; see also Sand‐
ers v. Venture Stores, Inc., 56 F.3d 771, 773 (7th Cir. 1995).
    In reviewing a motion to dismiss based on Federal Rule of
Civil Procedure 12(b)(6), the Court “construe[s] all allegations
and any reasonable inferences in the light most favorable to
the plaintiﬀ.” Dix v. Edelman Fin. Servs., LLC, 978 F.3d 507, 512
(7th Cir. 2020) (per curiam). “[W]hile a complaint does not
need ‘detailed factual allegations’ to survive a 12(b)(6) motion
to dismiss, it must allege suﬃcient facts ‘to state a claim to
relief that is plausible on its face.’” Id. at 512–13 (quoting
League of Women Voters of Chicago v. City of Chicago, 757 F.3d
722, 724 (7th Cir. 2014); Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007)). At the motion to dismiss stage, plaintiﬀs must set
forth “adequate factual detail to lift [their] claims from mere
speculative possibility to plausibility.” Schillinger v. Kiley, 954
F.3d 990, 994 (7th Cir. 2020) (citing Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009)).
A. Whether the district court correctly dismissed Plaintiﬀs’
   Title IX claims
    Title IX provides that: “No person in the United States
shall, on the basis of sex, be excluded from participation in, be
denied the benefits of, or be subjected to discrimination under
any education program or activity receiving Federal financial
assistance.” 20 U.S.C. § 1681(a). “The Supreme Court has in‐
terpreted Title IX to provide individual plaintiﬀs with an
No. 20‐2803                                                     7

implied private right of action to pursue claims of gender dis‐
crimination in federal court and has recognized a number of
claims that constitute discrimination.” Doe v. Columbia Coll.
Chicago, 933 F.3d 849, 854 (7th Cir. 2019) (citing Cannon v.
Univ. of Chicago, 441 U.S. 677, 689 (1979)).
    A plaintiﬀ may allege a “direct” or “institutional” Title IX
violation by pleading facts to show that the school itself dis‐
criminated against a person on the basis of their sex. See id. A
plaintiﬀ may also pursue a theory of “indirect” discrimination
by way of student‐on‐student harassment that is so severe
that the harassment functionally excludes a student from
school activities on the basis of sex. See Davis Next Friend La‐
Shonda D. v. Monroe County Bd. of Ed., 526 U.S. 629 (1999). The
district court reviewed Plaintiﬀs’ complaint for both of these
theories of Title IX discrimination and found that Plaintiﬀs
had not alleged facts to support either theory.
   1. Indirect Sex Discrimination
       In Davis, the Supreme Court held that victims of stu‐
dent‐on‐student harassment could sue their school for dam‐
ages if the school had been deliberately indiﬀerent to severe
and pervasive harassment of which the school had actual
knowledge. 526 U.S. at 648. “[R]ecipients [of federal funding]
may be liable for their deliberate indiﬀerence to known acts
of peer sexual harassment.” Id. But, “[k]eeping in mind how
thoughtless and even cruel children can be to one another, the
Supreme Court has interpreted both Title VI and Title IX to
impose a demanding standard for holding schools and school
oﬃcials legally responsible for one student’s mistreatment of
another.” Doe v. Galster, 768 F.3d 611, 613–14 (7th Cir. 2014);
see also Columbia Coll. Chicago, 933 F.3d at 857 (noting that de‐
liberate indiﬀerence is a “high bar”). First, the school or school
8                                                    No. 20‐2803

oﬃcials must have had actual knowledge of sex‐based harass‐
ment. Galster, 768 F.3d at 613–14. Second, the harassment
must have been “so severe, pervasive, and objectively oﬀen‐
sive that it can be said to deprive the victims of access to the
educational opportunities or benefits provided by the
school.” Id. (quoting Davis, 526 U.S. at 650). Third, the school
must have been deliberately indiﬀerent to the harassment.
Davis, 526 U.S. at 648. “To ensure that school administrators
continue to enjoy the flexibility they require in making disci‐
plinary decisions, the school will not be held liable unless its
response to harassment is clearly unreasonable in light of the
known circumstances.” Johnson v. Ne. School Corp., 972 F.3d
905, 911–12 (7th Cir. 2020) (internal quotations omitted) (cit‐
ing Davis, 526 U.S. at 648); Gabrielle M. v. Park Forest‐Chicago
Heights, Ill. Sch. Dist. 163, 315 F.3d 817, 824–25 (7th Cir. 2003)
(school’s response to sexualized bullying of victim student
was not clearly unreasonable “in light of each of the immedi‐
ate disciplinary and preventative steps the school district
[took] in response to [the bully’s] conduct[.]”).
    The Supreme Court has cautioned that the cause of action
for indirect Title IX claims is limited. Allowing these kinds of
suits “does not mean that recipients [of federal funds] can
avoid liability only by purging their schools of actionable peer
harassment or that administrators must engage in particular
disciplinary action.” Davis, 526 U.S. at 648. Moreover, victims
of harassment do not have a “Title IX right to make particular
remedial demands. … In fact, as we have previously noted,
courts should refrain from second‐guessing the disciplinary
decisions made by school administrators.” Id. (citing New Jer‐
sey v. T.L.O., 469 U.S. 325, 342–43 n.9 (1985)); Gabrielle M., 315
F.3d at 825 (same).
No. 20‐2803                                                   9

    Here, the parties agree that deliberate indiﬀerence is the
only issue in dispute. GRACE has conceded that it is subject
to Title IX, and GRACE does not contest that it had actual
knowledge of the harassment. In its motion to dismiss,
GRACE argued that the harassment of Student A did not rise
to the level of “depriv[ing her] of access to the educational
opportunities [and] benefits provided by the school.” Galster,
768 F.3d at 614. GRACE, however, has correctly abandoned
that line of argument on appeal; we agree with Plaintiﬀs that
the cruel bullying was severe and pervasive. See id. at 613–14.
GRACE now agrees that “‘[d]eliberate indiﬀerence’ is the
[only] element at issue in this appeal.”
     Although we condemn Student B’s behavior, we agree
with the district court that GRACE was not deliberately indif‐
ferent to Student A’s harassment. The school responded
promptly to Plaintiﬀs’ bullying complaints, and the complaint
does not contain any allegations that the bullying persisted
beyond early January 2020, even though plaintiﬀs did not file
their complaint until April. See Gabrielle M., 315 F.3d at 825
(school district did not act with deliberate indiﬀerence as a
matter of law where the district promptly disciplined a school
bully). “This is not a situation where the school ‘learned of a
problem and did nothing.’” Johnson, 972 F.3d at 912 (quoting
Rost ex rel. K.C. v. Steamboat Springs RE–2 Sch. Dist., 511 F.3d
1114, 1122 (10th Cir. 2008)). In this case, school oﬃcials sus‐
pended the primary perpetrator, Student B, for several days
in December 2019. In addition, Plaintiﬀs met with school oﬃ‐
cials several times, including once for the express purpose of
allowing Student A to voice her concerns as a victim of bully‐
ing. School oﬃcials oﬀered to change her seat in class and fa‐
cilitated an apology from Student B. These acts all demon‐
strate that the school was not deliberately indiﬀerent to
10                                                     No. 20‐2803

Student A’s harassment; the school’s response to the harass‐
ment was not “clearly unreasonable in light of the known the
circumstances.” Johnson, 972 F.3d at 911–12; Gabrielle M., 315
F.3d at 825.
    Plaintiﬀs do not believe that the school took suﬃcient ac‐
tion. But even if the school’s response to the harassment was
not as fulsome as a parent would want for her child, “[a] neg‐
ligent response is not unreasonable, and therefore will not
subject a school to liability [under Title IX].” Johnson, 972 F.3d
at 911–12. Here, Plaintiﬀs seem particularly upset that Stu‐
dent B was not outright expelled and that Principal Mares
“coached” him into issuing an apology to Student A. But, Da‐
vis makes clear that Title IX liability does not give victims li‐
cense to demand particular remedial actions from the school.
See Davis, 526 U.S. at 648.
    In Davis, the Supreme Court specifically warned courts not
to intrude upon the educational decisions made by school of‐
ficials. 526 U.S. at 648. And this Court has recently empha‐
sized this point:
     [W]e will not second guess a school’s disciplinary de‐
     cisions—even a school’s decision not to impose any
     disciplinary measures—so long as those decisions are
     not clearly unreasonable. Indeed, judges “make poor
     vice principals.” And in appropriate cases, courts can
     “identify a response as not ‘clearly unreasonable’ as a
     matter of law.”
Johnson, 972 F.3d at 912 (citing Davis, 526 U.S. at 648–49; Stiles
ex rel. D.S. v. Grainger Cty., Tenn., 819 F.3d 834, 849 (6th Cir.
2016); Estate of Lance v. Lewisville Indep. Sch. Dist., 743 F.3d 982,
No. 20‐2803                                                     11

996 (5th Cir. 2014)); see also Karasek v. Regents of Univ. of Cal.,
956 F.3d 1093, 1105 (9th Cir. 2020).
     Here, the district court followed this guidance in dismiss‐
ing Plaintiﬀs’ Title IX claim for student‐on‐student harass‐
ment. Although we recognize that Student B’s inappropriate
and unacceptable comments made the challenging years of
junior high even more stressful for Student A, the school
quickly disciplined Student B and his bullying stopped. While
it is understandable that Jauquet would have preferred the
school to take even more decisive action in punishing Student
B for his behavior, Title IX does not require a school to satisfy
a victim’s parent’s remedial requests.
   2. Direct Sex Discrimination
   The district court also analyzed whether Plaintiﬀs had al‐
leged a claim for Title IX discrimination perpetrated directly
by GRACE but found that Plaintiﬀs’ “allegations are too
vague and indefinite to state a claim for sexual discrimination
or harassment on the part of the school.” Cf. Columbia Coll.
Chicago, 933 F.3d at 856 (plaintiﬀ failed to allege “facts that
could lead to a reasonable inference that [the defendant
school] denied him an educational benefit because of his
sex.”).
    Plaintiﬀs contend that the school culture at Notre Dame
fosters an environment that discriminates against female stu‐
dents on the basis of their sex. According to the complaint,
GRACE generally permits “gender discriminatory policies
and practices that, in addition to their direct impacts on Plain‐
tiﬀ’s daughter, also support sexual bullying and allow it to
flourish.” To support these allegations of direct sex discrimi‐
nation, Plaintiﬀs point to Notre Dame’s dress code, which
12                                                    No. 20‐2803

Plaintiﬀs maintain is more restrictive of girls’ clothing; to the
higher academic standards that are girls are held to compared
to boys at GRACE; and to GRACE’s tolerance of a high level
“obscene, disrespectful, and disruptive behavior[]” from boys
that it would not tolerate from girls. At oral argument, Plain‐
tiﬀs also pointed to Student A’s experience at Notre Dame as
further support for their allegations of discriminatory policies
and practices.
     “A [direct] Title IX discrimination claim requires a plain‐
tiﬀ allege (1) the educational institution received federal fund‐
ing, (2) plaintiﬀ was excluded from participation in or denied
the benefits of an educational program, and (3) the educa‐
tional institution in question discriminated against plaintiﬀ
based on gender.” Columbia Coll. Chicago, 933 F.3d at 854 (cit‐
ing Doe v. Purdue Univ., 928 F.3d 652, 657 (7th Cir. 2019)).
     Here, the parties do not dispute that GRACE receives fed‐
eral funding and is subject to Title IX’s requirements. With re‐
gard to the second element of exclusion from participation in
or denial of the benefits of an educational program, the com‐
plaint does not specify what program or benefit Student A
was not able to access because of the dress code or the diﬀer‐
ences in the school’s expectations for students. In fact, the
complaint repeatedly emphasizes that Student A is an honor
roll student and does not suggest her academic status
changed as a result of the practices and policies alleged. While
it is possible as a general matter that a school’s dress code, cul‐
ture, and response to bullying could exclude a student from
educational benefits on the basis of her sex, Plaintiﬀs have not
pled facts in this case to support an inference that GRACE ex‐
cluded Student A because of her sex. The facts alleged in the
complaint do not support a reasonable inference that this
No. 20‐2803                                                   13

particular plaintiﬀ was excluded from the benefits of an edu‐
cational program. See Schillinger, 954 F.3d at 994.
    Even if Plaintiﬀs were able to satisfy the second element of
a direct Title IX claim, the complaint also fails to allege facts
to support the contention that GRACE discriminated against
Student A on the basis of her sex. At the motion to dismiss
stage, plaintiﬀs must set forth “adequate factual detail to lift
[her] claims from mere speculative possibility to plausibility.”
Id. (citing Iqbal, 556 U.S. at 678).
    In Columbia College, the district court dismissed a male
plaintiﬀ’s Title IX claims for failing to state a claim, where he
alleged that his college deprived him of access to his educa‐
tion through its handling of a female student’s accusation of
sexual assault against him and we aﬃrmed. 933 F.3d at 854–
55. There, the plaintiﬀ accused the school of discriminating
against him through its process for handling sexual assault
allegations after the school suspended the plaintiﬀ for one
year following a formal disciplinary hearing, during which
the plaintiﬀ was given an opportunity to present exculpatory
evidence. Id. at 853. In addition, the plaintiﬀ charged that the
school fostered an “anti‐male” campus culture through the
school’s approval of various campus events that showed its
commitment to preventing and remedying sexual violence.
Id. at 855. But we found that “there [was] no way to plausibly
infer that Columbia’s investigation or adjudication was
tainted by an anti‐male bias. [The plaintiﬀ] fail[ed] to allege
particularized facts that could lead to a reasonable inference
that [the school] denied him an educational benefit because of
his sex.” Id. at 856.
   Here too, Plaintiﬀs’ allegations of GRACE’s direct sex dis‐
crimination are too vague and conclusory to state a claim for
14                                                   No. 20‐2803

relief as required by Federal Rule of Civil Procedure 8 because
there are insuﬃcient facts to “draw [a] reasonable inference
that the defendant is liable” for Title IX sex discrimination.
Schillinger, 954 F.3d at 994. Although Student B bullied Stu‐
dent A based on her sex, the complaint contains no facts to
support a reasonable inference that the school’s response was
impacted by Student A’s sex, or, more to the point, that
GRACE denied her an educational benefit through its han‐
dling of Student B’s bullying based on Student A’s sex. See
Columbia Coll. Chicago, 933 F.3d at 856. “A plaintiﬀ cannot rely
on [] generalized allegations alone, … but must combine them
with facts particular to [her] case to survive a motion to dis‐
miss.” Id. at 855.
    Plaintiﬀs’ complaint contains several other allegations of
direct discrimination that are not supported by any facts. For
example, the complaint alleges that the school discriminates
against female students by imposing a more restrictive dress
code on girls than on boys. But the complaint does not even
say what the dress code is. We have previously recognized
that a dress code can form the basis of a Title IX violation, but
the mere existence of a dress code, by itself, is not evidence of
discrimination. See Hayden ex rel. A.H. v. Greensburg Cmty. Sch.
Corp., 743 F.3d 569 (7th Cir. 2014). In Hayden, we reversed the
district court’s dismissal of a plaintiﬀ’s Title IX claim that was
based on a haircut policy requiring male basketball players to
wear short hair. Id. at 572. There, we found that the school did
intentionally discriminate against boys by virtue of the short
hair policy. Id. at 583. Hayden, however, does not stand for the
proposition that diﬀerences in dress codes necessarily violate
Title IX. See id. at 584 (Manion, J., concurring in part and dis‐
senting in part). “[D]iﬀering grooming standards are not dis‐
crimination if they are comparable.” Id. (collecting cases).
No. 20‐2803                                                    15

Here, the complaint did not specify what aspects of the dress
code are more restrictive for girls than for boys, either in the
policy or its enforcement. There are thus no facts from which
we can draw a reasonable inference that the dress code dis‐
criminates against female students. See Schillinger, 954 F.3d at
994.
    The complaint is similarly devoid of factual support for its
allegations that GRACE holds female students to higher
standards of academic performance and behavior than male
students. And the complaint does not contain facts to permit
a reasonable inference that Student A was denied access to
educational benefits because she was allegedly held to a
higher standard of academic performance. Without any fac‐
tual support to show that female students are treated diﬀer‐
ently than male students on account of their sex, the com‐
plaint’s conclusory allegations are insuﬃcient to survive a
motion to dismiss. “Title IX requires a systemic, substantial
disparity that amounts to a denial of equal opportunity before
finding a violation of the statute.” Parker v. Franklin Cty. Cmty.
Sch. Corp., 667 F.3d 910, 922 (7th Cir. 2012) (citing Davis, 526
U.S. at 650). Plaintiﬀs have not pled such a case here.
B. Whether the district court abused its discretion in dis‐
   missing Plaintiﬀs’ Title IX claims with prejudice and
   state law claims without prejudice
   The district court did not abuse its discretion in dismissing
Plaintiﬀs’ Title IX claims with prejudice. “We will not reverse
a district court’s decision [to dismiss a complaint with preju‐
dice], when the court provides a reasonable explanation for
why it denied the proposed amendment.” Gonzalez‐Koeneke v.
West, 791 F.3d 801, 808 (7th Cir. 2015).
16                                                   No. 20‐2803

    Here, Plaintiﬀs made no eﬀort to amend their complaint
or to add any specifics to the complaint, which the district
court described as “vague and indefinite.” Plaintiﬀs also did
not seek reconsideration by the district court, seek leave to file
an amended complaint, or otherwise request an opportunity
to cure the deficiencies of their complaint. On appeal and at
the district court, they have not shown or argued that the
complaint could be cured with additional facts that could
support a Title IX claim. Indeed, even at oral argument, Plain‐
tiﬀs’ counsel asserted that the complaint as drafted was suﬃ‐
cient. Under these circumstances, it was not an abuse of dis‐
cretion to dismiss the Title IX claim with prejudice. Although
leave to amend is ordinarily “freely given,” we have “recog‐
nized, on many occasions, that a district court does not abuse
its discretion by denying a motion for leave to amend when
the plaintiﬀ fails to establish that the proposed amendment
would cure the deficiencies identified in the earlier com‐
plaint.” Id. at 807. In this case, Plaintiﬀs never even requested
leave to amend their complaint or for reconsideration before
appealing the district court’s order. As a result, they have not
demonstrated how they could cure the complaint’s deficien‐
cies, so dismissal with prejudice was not unreasonable. “A
district court does not ‘abuse its discretion by failing to order,
sua sponte, an amendment to [the complaint] that [the plain‐
tiﬀ] never requested.’” Chaidez v. Ford Motor Co., 937 F.3d 998,
1008 (7th Cir. 2019) (quoting Wagner v. Teva Pharms. USA, Inc.,
840 F.3d 355, 359 (7th Cir. 2016)).
   Without a federal claim in the case, the district court ap‐
propriately dismissed Plaintiﬀs’ state law claims without prej‐
udice, thereby relinquishing subject matter jurisdiction over
the remaining claims. See O’Brien v. Vill. of Lincolnshire, 955
F.3d 616, 628 (7th Cir. 2020) (no abuse of discretion in
No. 20‐2803                                                    17

declining to exercise supplemental jurisdiction over state law
claims); Williams Elecs. Games, Inc. v. Garrity, 479 F.3d 904 (7th
Cir. 2007) (describing the “sensible presumption” that federal
courts may dismiss state law claims when all federal claims
have dropped out of a case prior to trial).
                        III. Conclusion
   For the foregoing reasons, the judgment of the district
court is
                                                      AFFIRMED.